Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59 Page 1of11
DocuSign Envelope ID: SEB7ED7 1-3502-4024-BA3A-6D0F0980B1D5

Fill in this information to identify the case:

United States Bankruptcy Court for the:

Northern District of Texas

 

Case number (if known): ——_______ ss Chapter_ 71 Cl) check if this is an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Iindividuals, is available.

1. Debtor's name Bay Harbor Investment Group, LLC

2. All other names debtor used
in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing

 

 

 

 

 

 

 

 

 

 

 

 

business
as names
3. Debtor's federal Employer 47-3 57452 §
Identification Number (EIN) ~_
4, Debtor's address Principal place of business Mailing address, if different from principal place of
business
505 N. Big Spring Suite 601
Number Street Number Street
Midland, TX 79701 PO. Box
City State ZIP Code
City State ZIP Code
Midland Location of principal assets, if different from principal
County place of business
420 EFM 875
Number Street
Midlothian, TX 76065
City State ZIP Code
5. Debtor's website (URL)
6. Type of debtor wi Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

Q Partnership (excluding LLP)

C} other. Specify:

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59 Page 2 of 11
DocuSign Envelope ID: 5EB7ED7 1-3502-4024-BA3A-6D0F0980B1D5

Debtor Bay Harbor Investment Group, LLC

Name

7. Describe debtor's business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small business
debtor” must check the first subbox. A
debtor as defined in § 1182(1) who
elects to proceed under subchapter V of
chapter 11 (whether or not the debtor is
a “small business debtor’) must check
the second sub-box

9. Were prior bankruptcy cases filed by

Case number (if known)

A. Check one:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Cisingle Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 11 U.S.C. §101(44))

C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q) Clearing Bank (as defined in 11 U.S.C. §781(3))

wi None of the above

B. Check all that apply:
C) Tax-exempt entity (as described in 26 U.S.C. §501)

C) Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

CL) Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http:/Awww.uscourts.gov/four-digit-national-association-naics-codes .
31 1

Check one:

C) Chapter 7

Q Chapter 9

wi Chapter 11. Check all that apply:

() The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

C) The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
(excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax retum, or if any of these documents
do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

OA plan is being filed with this petition.
Q Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
with 11 U.S.C. § 1126(b).

CL) The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
Form 201A) with this form.

L) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

C) Chapter 12

MINo

 

 

 

or against the debtor within the last 8 Oves. District When Ginna
peatee MM /DD/YYYY
If more than 2 cases, attach a separate District When Case number
list. MM/DD/YYYY
10. Are any bankruptcy cases pending or wi No
being filed by a business partner or . .
an affiliate of the debtor? Les. Debtor Relationship
District When

List all cases. If more than 1, attach a
separate list.

Official Form 201

 

MM/DD/YYYY
Case number, if known

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59 Page 3 of 11
DocuSign Envelope ID: 5EB7ED7 1-3502-4024-BA3A-6D0F0980B1D5

 

Debtor Bay Harbor Investment Group, LLC Case number (if known)
Name
41. Why is the case filed in this Check all that apply:

district?

- 12. Does the debtor own or have

possession of any real property
or personal property that needs
immediate attention?

MA pebtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

QA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

wi No
CYes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
Why does the property need immediate attention? (Check all that apply.)
C) tt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
Whatis the hazard?

 

C) itneeds to be physically secured or protected from the weather.

C) Itincludes perishable goods or assets that could quickly deteriorate or lose value without attention (for
example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

QO Other
Where is the property?

 

 

 

 

 

 

Number Street
City State ZIP Code
Is the property insured?
LJNo
Qlyes. Insurance agency
Contact name
Phone

 

PR si2tisticar and administrative information

 

13. Debtor's estimation of
available funds?

14. Estimated number of
creditors

15, Estimated assets

Official Form 201

Check one:

wi Funds will be available for distribution to unsecured creditors.
Cater any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

VW 1490 50-99 C) 1,000-5,000 C) 5,001-10,000 C) 25,001-50,000 L) 50,000-100,000
C} 100-199 LJ 200-999 L] 10,001-25,000 [More than 100,000

CJ $0-$50,000 C) $1,000,001-$10 million CL) $500,000,001-$1 billion

[) $50,001-$100,000 MA $10,000,001-$50 million CL) $1,000,000,001-$10 billion

LJ $100,001-$500,000 L) $50,000,001-$100 million C)  $10,000,000,001-$50 billion
L) $500,001-$1 million C) $100,000,001-$500 milion C) More than $50 billion

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59 Page 4of11
DocuSign Envelope ID: 5EB7ED71-3502-4024-BA3A-6D0F0980B1D5

 

Debtor Bay Harbor Investment Group, LLC Case number (if known)
Name
000,001- ill 1-$1 bill
46. Estimated liabilities LI $0-$50,000 LY $1,000,001-$10 million LY $500,000,001-$4 billion
 $50,001-$100,000 MA $10,000,001-$50 million LY $1,000,000,001-$10 billion
LI $100,001-$500,000 L) $50,000,001-$100 million LI > $10,000,000,001-$50 billion
LI $500,001-$1 million LY $100,000,001-$500 million L) More than $50 billion

ae Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
authorized representative of
debtor | have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

8/28/2020

Executed on

DocusigndMY, DD! YYYY DD/ YYYY
y Lt mas bully

611ABE9243FE407... Thomas Kelly

— of authorized representative of debtor PAmediname

Title President

18. Signature of attorney 4 Date

 

Signature of attorney for debtor MM/ DD/ YYYY

Vickie L. Driver
Printed name

Crowe & Dunlevy, P.C.
Firm name

2525 McKinnon St., Suite 425

 

 

 

 

 

Number Street

Dallas TX 75201
City State ZIP Code
Contact phone Email address

Bar number State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59 Page 5of11

Debtor Bay Harbor Investment Group, LLC
Name

Case number (if known)

C) $500,000,001-$1 billion
C}  $1,000,000,001-$10 bition
C) $10,000,000,004-$50 billion
CL) More than $50 billion

[) $0-$50,000 C) $1,000,001-$10 million
[2 $50,001-$100,000 MA $10,000,001-$50 million
C) $100,001-$500,000 CJ $50,000,001-$100 million
CL) $500,001-$1 million C $100,000,001-$500 million

16. Estimated liabilities

m7 Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

authorized representative of
debtor | have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 08/31/2020
MM/ DD/ YYYY

x /si Thomas Kelly Thomas Kelly
Printed name

 

Signature of authorized representative of debtor

Title President

Date 08/31/2020
MM/ DD/ YYYY

/s/ Vickie L. Driver
Signature of attorney for debtor

18. Signature of attorney x

Vickie L. Driver
Printed name

Crowe & Dunlevy, P.C.
Firm name

2525 McKinnon St., Suite 425

 

 

Official Form 201

Number Street
Dallas TX 75201
Clty State ZIP Code
(214) 420-2142 vickie.driver@crowedunlevy.com

 

Contact phone

24026886
Bar number

 

Email address

TX
State

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59
DocuSign Envelope ID: 5EB7ED71-3502-4024-BA3A-6D0F0980B1D5

UNITED STATES BANKRUPTCY COURT

NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION
IN RE: CHAPTER 11
Bay Harbor Investment Group, LLC
DEBTOR(S) CASE NO

LIST OF EQUITY SECURITY HOLDERS

Page 6 of 11

 

 

 

 

 

 

Registered Name of Holder of Security Class of Security |Number Kind of Interest
Last Known Address or Place of Registered Registered
Business
Thomas Kelly Membership Interest 50000 Equity Units
4348 Taos Road
Dallas, TX 75209
Claudia Kelly Membership Interest 50000 Equity Units
4348 Taos Road
Dallas, TX 75209
DECLARATION UNDER PENALTY OF PERJURY
ON BEHALF OF A CORPORATION OR PARTNERSHIP
|, the President of the Nonpublic Corporation

 

 

named as the debtor in this case, declare under penalty of perjury that | have read the foregoing list and that it is true

and correct to the best of my information and belief.

DocuSigned by:

8/28/2020 Thomas

 

Date: Signature:

CTTABES 243 FEST

Thomas Kelly, President

 
Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59 Page 7 of 11
DocuSign Envelope ID: 5EB7ED7 1-3502-4024-BA3A-6D0F0980B1D5

Fill in this information to identify the case:

Debtor name Bay Harbor Investment Group, LLC

 

United States Bankruptcy Court for the:

Northern District of Texas

 

Case MUMDer (if KM OWM)® een C) Check if this is an
amended filing

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders 1245

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim
resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

 

 

 

 

Name of creditor and complete Name, telephone number, Nature of the claim | Indicate if Amount of unsecured claim
mailing address, including zip code _| and email address of (for example, trade | claimis If the claim Is fully unsecured, fill in only unsecured
creditor contact debts, bank loans, contingent, claim amount. If claim is partially secured, fill in total
professional unliquidated, | claim amount and deduction for value of collateral or.
services, and or disputed setoff to calculate unsecured claim.
goverment Total claim, if Deduction for | Unsecured
contracts) partially value of claim
secured collateral or
setoff
4 | Ellis County Tax Assessor-Collector 2019 Property Taxes $40,965.34
John Bridges
PO Drawer 188
Waxahachie, TX 75168-0188
9 | Haynes and Boone LLP (214) 651-5045 Legal Services $150,513.41
PO Box 841399

Dallas, TX 75284-1399

 

(3 | Stone-Tec, Inc. (972) 278-4477 Services $35,572.00

2929 W. Kingsley Road
Garland, TX 75041

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1
Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59 Page 8 of 11

DocuSign Envelope ID: 5EB7ED71-3502-4024-BA3A-6D0F0980B1D5

Debtor

 

Bay Harbor Investment Group, LLC
Name

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and complete Name, telephone number, Nature of the claim | Indicate if Amount of unsecured claim
mailing address, including zipcode | and email address of (forexample, trade | claimis If the claim is fully unsecured, fill in only unsecured
creditor contact debts, bank loans, contingent, claim amount. If claim is partially secured, fill in total
professional unliquidated, | claim amount and deduction for value of collateral or
services, and or disputed setoff to calculate unsecured claim.
goverment Total claim, if Deduction for | Unsecured
contracts) partially value of claim
secured collateral or
setoff

9

40

44

42

13

14

15

46

17

18

49

20

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 2

 
Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59 Page 9of11
DocuSign Envelope ID: 4DD36977-74A4-45FF-B8B0-OFF66EAA45BD

UNANIMOUS WRITTEN CONSENT AND RESOLUTION OF
THE MEMBERS OF BAY HARBOR INVESTMENT GROUP, LLC

IN LIEU OF ORGANIZATIONAL MEETING

The undersigned, being all the members of Bay Harbor Investment Group, LLC, (the
“Company”), a Texas limited liability company, does by this Unanimous Written Consent hereby
adopt the following Resolution by a unanimous vote, and agrees to take the following actions
and adopts the following resolutions:

WHEREAS, the undersigned, being Members of the Company have reviewed and
discussed the Company’s current financial viability; and

WHEREAS, the Members have evaluated and considered the information provided and
the recommendations of the Company’s Manager and legal advisors; and

WHEREAS the Members have determined that it is their best interests, and in the best
interest of the Company, that the Company file a petition seeking relief under the provisions of
chapter 11, title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the “Bankruptcy
Court”);

IT IS:

NOW, THEREFORE RESOLVED, that in the judgment of all the of the Members, it is
desirable and in the best interests of the Company, its creditors employees, members and other
interested parties, that the Company file a petition seeking relief under the provisions of chapter
11 of the Bankruptcy Code in the United States Bankruptcy Court for the Northern District of
Texas, Fort Worth Division; and it is

FURTHER RESOLVED, that the Members hereby delegate to Thomas Kelly,
Managing Member of the Company, authority and control of the Company with regarding to
management and executive decision making responsibility for the bankruptcy proceedings, to
execute and verify a voluntary petition for relief under chapter 11 of the Bankruptcy Code, and
to cause same to be filed with the Bankruptcy Court; and it is

FURTHER RESOLVED, that Thomas Kelly is authorized to execute and file all
petitions, schedules, lists, motions, pleadings, instruments, affidavits, applications, statements,
and all materials related thereto, and to take such additional actions as he may deem necessary or
proper with a view to the successful prosecution of the Company’s chapter 11 case; and it is

FURTHER RESOLVED, that Thomas Kelly is authorized and empowered to grant
security interests and liens upon all or substantially all of the Company’s assets as may be
deemed necessary in connection with such borrowings under a debtor in possession lending
facility or the use of cash collateral; and that the Company’s granting of any such security’s
interest be, and hereby is, approved; and Thomas Kelly is authorized, empowered and directed to
execute any loan documents in connection therewith on the Company’s behalf; and it is

UNANIMOUS WRITTEN CONSENT AND RESOLUTION
OF THE MEMBERS OF BAY HARBOR INVESTMENT GROUP, LLC Page 1 of 2
Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59 Page 10 of 11
DocuSign Envelope ID: 4DD36977-74A4-45FF-B8B0-OFF66EAA45BD

FURTHER RESOLVED, that Thomas Kelly is authorized, in the name of and on behalf
of the Company, to take or cause to be taken any and all such further action and to incur all such
fees and expenses as in his judgment shall be necessary, appropriate or advisable to effectuate
the purpose and intent of any of the foregoing resolutions, including but not limited to the hiring
and retention of any and all professionals needed to support, advise or otherwise effectuate the
Company’s bankruptcy case, and to pay such professionals in connection therewith on the

Company’s behalf.

This written resolution may be executed in one or more counterparts and by facsimile,
each of which shall constitute an original document, but all of which taken together shall
constitute one instrument. Each counterpart shall be effective with respect to each Member
signing it, even if another Member whose signature is contemplated hereunder does not sign the
same counterpart.

8/28/2020
IN WITNESS HEREOF, this consent is executed this day of August, 2020.

 

 

 

MEMBERS: DocuSigned by:
Signed by: 7 DocuSigned by: fL., hic Lob

| Thomas pully | Tomas pully F31B27C158EC4A3...
611ABE9243FE407... 611ABE9243F E407.

Thomas Kelly (50%) Claudia Kelly (50%)

Managing Member Member

President Vice President

Secretary Treasurer

 

 

 

 

UNANIMOUS WRITTEN CONSENT AND RESOLUTION
OF THE MEMBERS OF BAY HARBOR INVESTMENT GROUP, LLC Page 2 of 2
Case 20-42757-elm11 Doc 1 Filed 08/31/20 Entered 08/31/20 15:45:59 Page 11o0f11
DocuSign Envelope ID: 5EB7ED71-3502-4024-BA3A-6D0F0980B1D5

Fill in this information to identify the case:

Debtor name Bay Harbor Investment Group, LLC

 

United States Bankruptcy Court for the:
Northern District of Texas

 

Case number (if known); ——__ L) Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12115

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

[eer Declaration and signature

 

1am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

L) Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

Amended Schedule

 

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

Ogooooc$jea

Other document that requires a declaration

 

| declare under penalty of perjury that the foregoing is true and correct.
DocuSigned by:

8/28/2020 Thomas bully

Executedon ——W x 644,0BE0243EE407.

MM/ DD/ YYYY
Signature of individual signing on behalf of debtor

Thomas Kelly
Printed name

President
Position or relationship to debtor

Official Form B202 Declaration Under Penalty of Perjury for Non-Individual Debtors
